IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


NICHOLAS BRACCIA                           : No. 44 MAL 2022
                                           :
                                           :
             v.                            : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                                           :
ARG CA2PSLB001, LLC., FIRST                :
NATIONWIDE TITLE AND VISITEL               :
ENTERPRISES CORP                           :
                                           :
                                           :
PETITION OF: VISITEL ENTERPRISES           :
CORP                                       :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of June, 2022, the Petition for Allowance of Appeal is

DENIED.